internal_revenue_service number release date index number -------------------- -------------------------------- ------------------------------------------ in re ---------------------------------------------------- ------------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-103772-09 date july legend grantor_trust state trust company state statute dollar_figurex dear -------------- ------------------------------------------------ --------------------------------------------- --------- ------------------------------ ------------------------------------------- ----------- this responds to your authorized representative’s letter of date requesting gift and estate_tax rulings with respect to a_trust the facts and representations submitted are as follows grantor proposes to create an irrevocable_trust trust for the benefit grantor his spouse and descendents trust will be initially funded with dollar_figurex trust company will serve as trustee article second paragraph a of trust provides in part that trustee will pay over the income and principal of trust in such amounts and proportions as trustee in its sole and absolute discretion may determine for the benefit of one or more members of the class consisting of grantor grantor’s spouse and grantor’s descendants any income not paid will be accumulated and added to principal under the terms of article second paragraph b upon termination of trust no part of the income or principal of trust may be transferred or paid to grantor grantor’s estate grantor’s creditors or the creditors of grantor’s estate article second paragraph b also provides that upon the death of grantor and grantor’s spouse the plr-103772-09 entire principal together with any accrued income shall be distributed to any descendant of grantor then living to be held in separate trusts if there is no descendant then living the principal and income shall be disposed of in accordance with the terms and conditions of article fourth which provides that the property shall be transferred conveyed and paid over to one or more organizations described in sec_170 sec_2055 and sec_2522 of the internal_revenue_code article eighth paragraph b provides that the following persons may not be a trustee of trust or any other trust created under trust grantor the spouse or a former spouse of grantor any individual who is a beneficiary of trust or a_trust created under trust the spouse or a former spouse of a beneficiary of any trust hereunder anyone who is related or subordinate to grantor within the meaning of sec_672 article eleventh paragraph b provides grantor with the power exercisable in a nonfiduciary capacity without the approval or consent of any person in a fiduciary capacity to acquire property held in the trust by substituting other_property of an equivalent value grantor will exercise the power by certifying in writing that the substituted property and the trust property for which it is substituted are of equivalent value and trustee shall have a fiduciary obligation to ensure grantor’s compliance with the terms of the power to substitute property before the substitution of property is completed the trustee must be satisfied that the properties acquired and substituted are in fact of equivalent value in addition the power can not be exercised in a manner that can shift benefits among the trust beneficiaries article twelfth paragraph b provides that grantor may not be a trustee of trust or remove any trustee of trust article twelfth paragraph d provides that trustee shall not pay grantor or grantor’s executors any income or principal of trust in discharge of grantor’s income_tax_liability trustee is not a_related_or_subordinate_party within the meaning of sec_672 grantor is a resident of state and the situs of trust is state state statute provides that a person who in writing transfers property in trust may provide that the interest of a beneficiary of the trust including a beneficiary who is the settlor of the trust may not be either voluntarily or involuntarily transferred before payment or delivery of the interest to the beneficiary by the trustee under state statute if the trust instrument contains this transfer restriction it prevents a creditor existing when the trust is created or a person who subsequently becomes a creditor from satisfying a claim out of the beneficiary’s interest in the trust unless the trust provides that the settlor may revoke or terminate all or part of the trust without the consent of a person who has a substantial_beneficial_interest in the trust and the interest would be adversely affected by the exercise of the power held by the settlor to revoke or terminate all or part of the trust the settlor intends to defraud a creditor by transferring the assets to the trust the settlor is currently in default of a child_support obligation by more than days plr-103772-09 or the trust requires that all or a part of the trust's income or principal or both must be distributed to the settlor you have requested the following rulings a completed taxable gift will occur when grantor makes a contribution to trust no portion of trust’s assets will be includible in grantor’s gross_estate ruling sec_2501 provides that a tax computed as provided in sec_2502 is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 a provides in part that subject_to limitations contained in chapter the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for the donor's own benefit or for the benefit of another the gift is complete sec_25_2511-2 provides in part that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves in this case grantor has retained no power to revest beneficial title or reserved any interest to name new beneficiaries or change the interests of the beneficiaries consequently we conclude that grantor’s transfer of dollar_figurex to trust will be a completed_gift of dollar_figurex ruling sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to plr-103772-09 the decedent's death or for any period that does not in fact end before death the possession or enjoyment of or the right to the income from the property sec_20_2036-1 of the estate_tax regulations provides that the use possession right to income or other enjoyment of transferred property is treated as having been retained by the decedent to the extent that the transferred property is to be applied towards the discharge of a legal_obligation of the decedent revrul_2008_16 i r b provides guidance regarding whether the corpus of an inter_vivos_trust is includible in the grantor's gross_estate under sec_2036 or sec_2038 if the grantor retained the power exercisable in a nonfiduciary capacity to acquire property held in the trust by substituting other_property of equivalent value the ruling provides that for estate_tax purposes the substitution power will not by itself cause the value of the trust corpus to be includible in the grantor's gross_estate provided the trustee has a fiduciary obligation under local law to ensure the grantor's compliance with the terms of this power by satisfying itself that the properties acquired and substituted by the grantor are in fact of equivalent value and further provided that the substitution power cannot be exercised in a manner that can shift benefits among the trust beneficiaries based on revrul_2008_16 we conclude that in this case the substitution power by itself will not cause the value of the trust corpus to be includible in grantor’s gross_estate revrul_2004_64 2004_2_cb_7 considers situations in which the trustee reimburses the grantor for taxes paid_by the grantor attributable to the inclusion of all or part of the trust’s income in the grantor’s income in revrul_2004_64 a grantor created an irrevocable inter_vivos_trust for the benefit of the grantor's descendants the grantor retained sufficient powers with respect to the trust so that the grantor is treated as the owner of the trust under subpart e part i subchapter_j of chapter of the code when the grantor of a_trust who is treated as the owner of the trust under subpart e pays the income_tax attributable to the inclusion of the trust's income in the grantor's taxable_income the grantor is not treated as making a gift of the amount of the tax to the trust beneficiaries if pursuant to the trust's governing instrument or applicable local law the grantor had to be reimbursed by the trust for the income_tax payable by the grantor that was attributable to the trust's income the full value of the trust's assets would be includible in the grantor's gross_estate under sec_2036 if however the trust's governing instrument or applicable local law gave the trustee the discretion to reimburse the grantor for that portion of the grantor's income_tax_liability the existence of that discretion by itself whether or not exercised would not cause the value of the trust's assets to be includible in the grantor's gross_estate however such discretion combined with other facts including but not limited to an understanding or pre-existing arrangement between grantor and the trustee regarding the trustee's exercise of this discretion a power retained by grantor to remove the trustee and name plr-103772-09 grantor as successor trustee or applicable local law subjecting the trust assets to the claims of grantor’s creditors may cause inclusion of trust's assets in grantor's gross_estate for federal estate_tax purposes in this case under the terms of article twelfth paragraph d the trustee is prohibited from paying grantor or grantor’s executors any income or principal of trust in discharge of grantor’s income_tax_liability although revrul_2004_64 does not consider this situation it is clear from the analysis that because the trustee is prohibited from reimbursing grantor for taxes grantor paid that grantor has not retained a reimbursement right that would cause trust corpus to be includible in grantor’s gross_estate under sec_2036 see revrul_2004_64 in addition the trustee’s discretionary authority to distribute income and or principal to grantor does not by itself cause the trust corpus to be includible in grantor’s gross_estate under sec_2036 we are specifically not ruling on whether trustee’s discretion to distribute income and principal of trust to grantor combined with other facts such as but not limited to an understanding or pre-existing arrangement between grantor and trustee regarding the exercise of this discretion may cause inclusion of trust’s assets in grantor’s gross_estate for federal estate_tax purposes under sec_2036 we are specifically not ruling on whether or not trust is a_trust described in subpart e part i subchapter_j of chapter of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-103772-09 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
